                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

UNITED STATES OF AMERICA                )
                                        )
             v.                         )      No. 2:15 CR 52
                                        )
CHRISTOPHER TILLMAN                     )

                                      ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated April 8, 2019 (DE # 63), to which the parties have waived any objections

(id.), the Magistrate Judge’s findings and recommendations are now ADOPTED.

Defendant is ADJUDGED to have committed the violations of his supervised release

described in the May 30, 2018, Petition (DE # 47). Defendant’s term of supervised

release is REVOKED and he is hereby committed to the United States Bureau of Prisons

to serve a term of imprisonment of nine (9) months. Upon his release from the Bureau of

Prisons, defendant shall be discharged from any further term of supervision.

                                        SO ORDERED.

      Date: April 15, 2019

                                        s/ James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT
